UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 9, 2012 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 000-52499 98-0515290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Suite 320 North Carson Street, Carson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On July 7, 2009 Del Toro Silver Corp. (the “Company”) entered into an Option Agreement with Yale Resources Ltd. (“Yale”), which was subsequently amended on June 25, 2010 (the “First Amendment”) and again on October 21, 2010 (the “Second Amendment”), wherein Yale granted an option to the Company to acquire 70% of Yale’s undivided right, title and interest in and to the Dos Naciones Property.On July 9, 2012 the Company and Yale agreed to amend certain provisions of the Second Amendment and entered into a third Amendment Agreement (the “Third Amendment”).The amendments to the Second Amendment to the Option Agreement are as follows: “2.Subsection 2.2.1 (ii) of the Second Amendment Agreement is hereby edited to read the following: ii.within 48 hours of signing this Third Amendment Agreement will issue 200,000 shares of common stock of Del Toro to Yale and will issue an additional 200,000 shares of common stock of Del Toro to Yale on, or before, September 15, 2012”. Item 3.02 Unregistered Sales of Equity Securities Effective July 9, 2012, the Company issued 200,000 shares of common stock to Yale pursuant to the Third Amendment.The Company issued the securities to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933) in an offshore transaction relying on Regulation S and/or Section 4(2) of the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits Amendment #3 to the Option Agreement of July 7, 2009 with Yale Resources Ltd., dated July 9, 2012 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL TORO SILVER CORP. /s/ Greg Painter Greg Painter President, Chief Executive Officer, Secretary, Treasurer and Director Date: July 10, 2012
